DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
The response, filed 03/14/2022, has been entered. Claims 4 and 21-28 are cancelled. Claims 1-3 and 5-20 are pending. All previous objections and 112 rejections are withdrawn due to amendment. Applicant’s arguments regarding claims 1-3 and 5-20 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 20170328761 A1, prior art of record) in view of Hepburn et al. (GB 2383845 A).Regarding claim 1:Schwartz teaches (e.g. FIGS. 1-2, 4-5, and 9) a level monitoring system for association with a content-filled container, comprising:
a sensing module (102 / 202a + 202b, etc. / 404a + 404b, etc. / 506a + 506b, etc. / 904) partly on a label (102 / 200 / 402 / 502 / 902) of the content-filled container suitable to sense a content level therein; and 
a communications module (e.g. 110 / 418 / 910, [0003], [0039]; however, the antenna such as 1108 in FIG. 11 may be relied upon, alone or in combination with the previously cited elements 110 / 418 / 910) suitable for receiving the content level from the sensing module, processing that data into a system state, and for communicating a consumable level to a user based on the system state ([0039])Schwartz fails to teach:
communicating a consumable amount, including remaining doses of contentHepburn teaches:
communicating a consumable amount, including remaining doses of content (page 7, lines 24-29)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate a remaining doses of content, as taught by Hepburn, instead of the content level taught by Schwartz, to facilitate ease of use. Additionally/alternatively, the remaining doses of content, the content level, and the content volume are art-recognized equivalents for communicating the amount of content to the user, as evidenced by Schwartz and Hepburn. Specifically, each of these are may be converted to another (e.g. consumable level may be converted to volume remaining of the consumable, the volume remaining may be converted to doses remaining, etc.).
Regarding claim 3:Schwartz and Hepburn teach all the limitations of claim 1, as mentioned above.Schwartz also teaches:
wherein the sensing module comprises a plurality of sensors that sense at least one of proximity (Schwartz - 202a + 202b, etc. / 404a + 404b, etc. / 506a + 506b, etc. / 1102a + 1102b, etc.), light, weight, pressure, moisture, capacitance (Schwartz - 202a + 202b, etc. / 404a + 404b, etc. / 506a + 506b, etc. / 1102a + 1102b, etc.), oscillation frequency, and resistance
Regarding claim 5:Schwartz and Hepburn teach all the limitations of claim 1, as mentioned above.Schwartz also teaches or, in the alternative, renders obvious (e.g. FIGS. 1-2, 4-5, and 9):
wherein the label (102 / 200 / 402 / 502 / 902) is applied via an in-mold labeling process
     "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. “A rejection based alternatively on 35 U.S.C. 102 or 103 for product-by-process claims has been approved by the counts”. See MPEP 2113 (“Product-by-Process Claims”).
Regarding claim 6:Schwartz and Hepburn teach all the limitations of claim 5, as mentioned above.Schwartz also teaches or, in the alternative, renders obvious (e.g. FIGS. 1-2, 4-5, and 9):
wherein the label (102 / 200 / 402 / 502 / 902) is applied by the user
     "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. “A rejection based alternatively on 35 U.S.C. 102 or 103 for product-by-process claims has been approved by the counts”. See MPEP 2113 (“Product-by-Process Claims”).
Regarding claim 7:Schwartz and Hepburn teach all the limitations of claim 5, as mentioned above.Schwartz also teaches (e.g. FIGS. 1-2, 4-5, and 9):
wherein the label (102 / 200 / 402 / 502 / 902) consists of printed electronics (e.g. [0003]-[0004])
Regarding claim 8:Schwartz and Hepburn teach all the limitations of claim 7, as mentioned above.Schwartz also teaches (e.g. FIGS. 1-2, 4-5, and 9):
wherein the sensor module (102 / 202a + 202b, etc. / 404a + 404b, etc. / 506a + 506b, etc. / 904) is printed (e.g. [0003]-[0004]) directly onto the label (102 / 200 / 402 / 502 / 902)
Regarding claim 9:Schwartz and Hepburn teach all the limitations of claim 8, as mentioned above.Schwartz also teaches (e.g. FIGS. 1-2, 4-5, and 9):
wherein a shape and size of the sensor (102 / 202a + 202b, etc. / 404a + 404b, etc. / 506a + 506b, etc. / 904; or the aforementioned elements in addition to the label 102 / 200 / 402 / 502 / 902) is tailored to the shape and size of the content-filled container (106 / 414 / 504 / 906)
Regarding claim 10:Schwartz and Hepburn teach all the limitations of claim 1, as mentioned above.Schwartz also teaches (e.g. FIGS. 1-2, 4-5, and 9):
a consumable aspect (the consumable content within the container - [0003], [0021], [0025], [0042], [0045], claim 3) to the content-filled container (106 / 414 / 504 / 906)
Regarding claim 19:Schwartz and Hepburn teach all the limitations of claim 1, as mentioned above.Schwartz also teaches:
wherein the content is a liquid ([0003], [0021], [0025], [0042], [0045], claim 3)
Regarding claim 20:Schwartz and Hepburn teach all the limitations of claim 1, as mentioned above.Schwartz also teaches:
wherein the content is a bulk solid ([0003], [0021], [0025], [0042], [0045], claim 3)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 20170328761 A1, prior art of record) in view of Hepburn et al. (GB 2383845 A) and further in view of Aji (US 20170278059 A1, prior art of record).Regarding claim 2:Schwartz and Hepburn teach all the limitations of claim 1, as mentioned above.Schwartz fails to teach:
a power module for powering at least the sensing module and communications moduleAji teaches (FIG. 4A):
a power module (404) for powering at least the sensing module (e.g. 414) and communications module (that which is right of 416, including 418, shown communicating with “network” and “database server / cloud”; e.g. [0058])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a power module, as taught by Aji, in the device of Schwartz to obviate the need for the reader of Schwartz. By using the power module, processor, and communication module of Aji, the data may be transmitted without the need for a separate reader. One of ordinary skill in the art would recognize the advantages and disadvantages of each approach (e.g. the structure of Aji obviates the need for a separate reader however the structure of Schwartz obviates the .

Claims 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 20170328761 A1, prior art of record) in view of Hepburn et al. (GB 2383845 A) and further in view of Poulain et al. (US 20090294469 A1, prior art of record).Regarding claim 11:Schwartz and Hepburn teach all the limitations of claim 10, as mentioned above.Schwartz also teaches (e.g. FIGS. 1-2, 4-5, and 9):
the consumable aspect (the consumable content within the container - [0003], [0021], [0025], [0042], [0045], claim 3)Schwartz fails to teach:
a durable component for association with the consumable aspectPoulain teaches (FIGS. 1-2 and 4):
a durable component (e.g. 106 and none, one, or more of: 108; that which inherently supplies power which operates 106; 160; 162; 164; 150 - [0020], [0023]) for association with the consumable aspect container (material within 102)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a durable component / dispenser, as taught by Poulain, in the device of Schwartz to allow for precise, automated metering of a desired amount of a material from the container.
Regarding claim 12:Schwartz, Hepburn, and Poulain teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above Poulain teaches
wherein the durable component (e.g. 106 and none, one, or more of: 108; that which inherently supplies power which operates 106; 160; 162; 164; 150) functions as a dispenser for the content ([0020], [0023])
Regarding claim 13:Schwartz, Hepburn, and Poulain teach all the limitations of claim 12, as mentioned above.As combined in the claim 11 rejection above Poulain teaches (FIG. 1):
wherein the dispenser comprises one of a crank, a spout, or a spigot (e.g. outlet of 102 / outlet of 106)
Regarding claim 14:Schwartz, Hepburn, and Poulain teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above Poulain teaches (FIGS. 1-2 and 4):
wherein the durable (e.g. 106 and none, one, or more of: 108; that which inherently supplies power which operates 106; 160; 162; 164; 150) component is electrically connected to the consumable aspect (see 112b rejection above; also, FIG. 5 shows electrical communication with at least 224 / 222 / 220 which are part of / within 102)
Regarding claim 15:Schwartz, Hepburn, and Poulain teach all the limitations of claim 14, as mentioned above.As combined in the claim 11 rejection above Poulain teaches (FIGS. 1-2 and 4):
wherein the durable (e.g. 106 and none, one, or more of: 108; that which inherently supplies power which operates 106; 160; 162; 164; 150) component supplies power (that which inherently supplies power which operates 106)
Regarding claim 16:Schwartz, Hepburn, and Poulain teach all the limitations of claim 14, as mentioned above.As combined in the claim 11 rejection above Poulain teaches (FIGS. 1-2 and 4):
wherein the durable component provides the communication module (e.g. 150, 160, 162, 166, 164)
Regarding claim 18:Schwartz, Hepburn, and Poulain teach all the limitations of claim 14, as mentioned above.As combined in the claim 11 rejection above Schwartz and Poulain teach:
wherein the sensing module is, in part, in the durable component (Poulain - FIG. 1) and, in part, on the consumable aspect (Schwartz - FIGS. 1-2, 4-5, and 9; sensing module e.g. 102 / 202a + 202b, etc. / 404a + 404b, etc. / 506a + 506b, etc. / 904; consumable container with aspect therein e.g. 106 / 414 / 504 / 906)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 20170328761 A1, prior art of record) in view of Hepburn et al. (GB 2383845 A) and Poulain et al. (US 20090294469 A1, prior art of record) and further in view of Lyall (US 20080036615 A1, prior art of record).Regarding claim 17:Schwartz, Hepburn, and Poulain teach all the limitations of claim 16, as mentioned above.Schwartz fails to teach:
wherein the communication module includes a visual indicator located directly on the durable componentLyall teaches
 wherein the communication module includes a visual indicator (e.g. 63 - [0045]-[0047], [0050]) located directly on the durable component (e.g. 43)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the visual indicator of Lyall in the device of Schwartz to yield a more quickly and easily recognizable indication of fill level.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856